UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6061



SOILA PEREZ ROMAS,

                                             Petitioner - Appellant,

          versus


HENRY MCMASTER, Attorney General for South
Carolina,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-04-3)


Submitted:   April 28, 2005                    Decided:   May 6, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Soila Perez Romas, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, William Edgar Salter, III, OFFICE OF THE ATTORNEY GENERAL
OF SOUTH CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Soila Perez Romas, a state prisoner, seeks to appeal the

district    court’s    order   accepting     the    recommendation       of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254 (2000)

motion.    This order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.        28     U.S.C.

§ 2253(c)(1); see Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7

(4th Cir. 2004).       A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural findings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

            We have independently reviewed the record and conclude

that Romas has not made the requisite showing.               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                     We

dispense    with   oral   argument,     because      the   facts   and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED


                                     - 2 -